Citation Nr: 0017611	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  99-00 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active Marine Corps service from August 1950 
to December 1952 followed by a period of Marine Corps Reserve 
service that extended to, at least, January 1958.  In 1974, 
he joined the Coast Guard Reserve and, in 1975, he joined the 
Air National Guard.

In December 1991, he claimed service connection for bilateral 
hearing loss.  An April 1992 rating decision denied the 
claim, and a letter later that month notified him of the 
decision and advised him of his right to appeal.  He failed 
to file a timely appeal from the adverse decision, and it 
became final.

By a November 1997 statement, the veteran sought to reopen 
the claim.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a May 1998 rating decision by the 
Providence, Rhode Island, Regional Office (RO) which 
determined that new and material evidence had not been 
submitted to warrant reopening the claim.


FINDINGS OF FACT

1.  An April 1992 rating decision denied service connection 
for bilateral hearing loss.  The veteran was notified of the 
decision and advised of his right to appeal.  He did not 
appeal the decision, and it became final.

2.  In November 1997, the veteran sought to reopen the 
previously-denied claim.

3.  Evidence submitted since the April 1992 rating decision 
is new, but it is not so significant that it warrants 
reopening the claim.




CONCLUSION OF LAW

Evidence submitted since the April 1992 rating decision is 
not new and material, and the claim for service connection 
for bilateral hearing loss may not be reopened.  38 U.S.C.A. 
§§ 5104, 7105(c), 5108 (West 1991 & Supp.); 38 C.F.R. 
§§ 3.104(a), 20.1103, 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a report of a 
December 1952 separation examination which showed that his 
hearing acuity was 15/15 bilaterally, by whispered voice.  At 
a January 1958 quadrennial examination by his reserve unit, 
his hearing acuity was reported as 15/15, by whispered and 
spoken voice.

April 1990 audiometric testing by Anthony Barone, MD, showed 
hearing thresholds at 40 decibels at 500 Hertz, and higher 
hearing thresholds at higher frequencies.  The clinical 
assessment was mild to severe bilateral sensorineural hearing 
loss, worse on the right.

On his December 1991 claim, the veteran contended that 
hearing loss was noted at the time of his 1952 separation 
examination, although, as noted above, the examination report 
itself does not support that contention.

In January and February 1992 statements, the veteran reported 
that, in service during the Korean War, he was assigned to an 
artillery unit and exposed to gunfire and other noise without 
hearing protection.  He said that, at separation, he was 
given a thorough examination and was told he had hearing 
loss.  He further asserted that his hearing loss worsened 
over the years so that, currently, he needed hearing aids.

As noted above, an April 1992 rating decision denied service 
connection for bilateral hearing loss.  The veteran was 
notified thereof by letter later that month; he did not 
appeal the decision, and it became final.

In a November 1997 statement, the veteran contended that he 
had engaged in combat with the enemy during the Korean War, 
and that his hearing had begun to deteriorate then.  He and 
asked that 38 U.S.C.A. § 1154 be applied in his favor.  He 
said he had retired from the Air National Guard, and asked 
that medical records generated during his National Guard 
service be obtained.

The records secured by the RO reflect that, on a March 1975 
Report of Medical History, Standard Form (SF) 93, the veteran 
denied hearing loss, but audiometric testing demonstrated 
hearing thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
35
50
45
LEFT
20
20
20
40
45

On a December 1977 SF-93, the veteran denied hearing loss, 
but audiometric testing demonstrated hearing thresholds, in 
decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
35
20
50
75
75
LEFT
30
30
55
75
75

On a March 1981 SF-93, the veteran denied hearing loss, but 
audiometric testing demonstrated hearing thresholds, in 
decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
40
30
60
80
100
LEFT
35
45
75
80
90


On a March 1985 SF-93, the veteran denied hearing loss, but 
June 1985 audiometric testing demonstrated hearing 
thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
25
70
65
LEFT
20
35
60
65
45

On an October 1991 SF-93, the veteran, for the first time, 
reported that he believed he had hearing loss, and 
audiometric testing demonstrated hearing thresholds, in 
decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
60
75
75
NR
LEFT
40
60
65
75
85

Diagnoses included bilateral hearing loss, all frequencies.

In November 1997, the veteran submitted reports of 
audiometric testing conducted by Anthony J. Barone, M.D., in 
April 1989, August 1993, and April 1995, that were similar to 
the April 1990 report previously submitted.  July 1997 
audiometric testing by Dr. Barone showed hearing thresholds 
at 45 and 50 decibels at 500 Hertz, and higher hearing 
thresholds at higher frequencies.  The clinical assessment 
was mild to severe sensorineural hearing loss on the left and 
profound sensorineural hearing loss on the right.

In November 1997, the veteran submitted a December 1952 
letter written to his parents by a Marine Corps recruiter and 
apparently enclosing a news release concerning, and a 
photograph depicting, the veteran and his artillery piece.



In his December 1998 Substantive Appeal, the veteran reported 
that he had fired, without hearing protection, all of the 
weapons in the Marine Corps arsenal.  He related that, on one 
occasion during the Korean War, his gun crew fired mission 
after mission for four days.  He said that, during his 
separation physical, the doctor told him he had hearing loss 
and that he should stay for further testing.  However, the 
veteran said he declined, and was released from active duty.  
During his career with an electric company, 1953 to 1995, co-
workers told him he should have his hearing checked.  In 
addition, he joined the National Guard in 1975 and examiners 
told him to avoid the flight line.  He contended that his 
hearing loss was a result of noise exposure during active 
service.

At a March 1999 hearing before a Decision Review Officer at 
the RO, the veteran testified that he was in the Marine Corps 
artillery while on active duty from 1950 to 1952.  He 
reiterated that, during the Korean War, his gun crew had once 
fired for four days straight.  He testified that hearing 
protection was not available then.  He stated that he had 
entered the Coast Guard in 1974, and left that service for 
the Air National Guard in 1975.  While in the National Guard, 
his duties involved rigging loads, and he used hearing 
protection when working around aircraft.  He said that, on 
one occasion after a National Guard examination, the examiner 
told him to avoid the flight line, and he assumed the advice 
was given because of his hearing loss.  His representative 
contended that the veteran's hearing loss was aggravated 
during his National Guard service.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in the line of duty 
in active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  In this case, an April 1992 
rating decision denied service connection for bilateral 
hearing loss.  The veteran was notified of that decision and 
was advised of his right to appeal.  38 U.S.C.A. § 5104; 
38 C.F.R. § 3.103(f).  He did not perfect an appeal of the 
decision within one year of notification thereof, so the 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302(a), (b), 20.1103.  In order to reopen the 
claim, the veteran must present new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


By a November 1997 statement, the veteran sought to reopen 
the claim.  The adjudication of applications to reopen 
previously disallowed claims requires a three-part analysis.  
Elkins v. West, 12 Vet.App. 209 (1999) (en banc); Winters v. 
West, 12 Vet.App. 203 (1999) (en banc).

First, adjudicators must determine whether the evidence 
presented since the last disallowance of the claim is new and 
material.  Evidence is not new unless it bears directly and 
substantially on the matter under consideration.  That is, it 
must be probative of the disputed issue which was the basis 
for the prior disallowance.  Struck v. Brown, 9 Vet.App. 145, 
151 (1996).  In addition, it is not new if it was previously 
considered or if it is cumulative or redundant.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991); Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000); 38 C.F.R. § 3.156(a).  It is not 
material unless, by itself or in conjunction with evidence 
previously submitted, it is so significant that it must be 
considered in order to fairly decide the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

Second, if the evidence presented since the last disallowance 
is found to be new and material, then, upon reopening the 
claim, adjudicators must determine whether, based upon all 
the evidence of record, the claim is well grounded.  
38 U.S.C.A. § 5107(a); Fossie v. West, 12 Vet.App. 1, 5 
(1998); Elkins, supra, at 213, citing Epps v. Brown, 
9 Vet.App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348, 141 L.Ed.2d 718 (1998); Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In addition, except 
for evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).  Finally, competent lay evidence 
may suffice where the determinative issue is factual in 
nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters, supra, at 207-9 (1999); Epps, supra, at 
343; Caluza, supra, at 506.  The requisite link between 
current disability and injury or disease incurred or 
aggravated in service may be established, in the absence of 
medical evidence that does so, by medical evidence that shows 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by evidence that 
symptoms attributable to an injury or disease noted during 
service continued from then to the present.  Savage v. Gober, 
10 Vet.App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Third, if the claim is well grounded, then VA has a duty to 
assist the claimant in developing evidence pertaining 
thereto.  38 U.S.C.A. § 5107(a).  Fulfillment of that duty 
may require that the case be remanded to the RO for further 
development of the evidence.  However, if the duty to assist 
has been fulfilled, the merits of the claim may be addressed.  
Elkins, supra, at 219.

In this case, the evidence available, at the time of the 
April 1992 rating decision, consisted of the veteran's 1950-
1952 service medical records, which did not show hearing 
loss; a 1958 quadrennial Marine corps Reserve examination, 
which also did not show hearing loss; and a 1990 audiologic 
examination which clearly did show loss of hearing acuity.  
The basis for the denial then was that there was no medical 
evidence of nexus.  That is, there was no medical evidence 
connecting the current hearing disability to a period of 
service 40 years earlier.  In order to reopen his claim, the 
veteran had to present evidence that was not previously 
considered, that was not cumulative, that was not redundant, 
and that was probative of the disputed issue that was the 
basis for the prior denial.  Struck, Colvin, Anglin, supra.  
In short, the evidence needed to reopen the claim is medical 
evidence which would tend to connect the current hearing 
disability to military service.

Since the April 1992 rating decision, the veteran has 
submitted National Guard examination reports that show that 
he had bilateral hearing loss in 1975.  That evidence is 
cumulative and redundant, if considered solely on the issue 
of whether he has a current disability, as that was 
established by Dr. Barone's 1990 audiologic examination.  
However, the National Guard reports were not previously 
considered and, since they show hearing loss closer in time 
to the veteran's active service, they tend to prove hearing 
loss in service, or to suggest a link to service, so they are 
probative of the disputed issue that was the basis for the 
prior disallowance.  Thus, the veteran's National Guard 
examination reports constitute new evidence.

Even with that, however, there is no medical evidence that 
covers the 23 years between the veteran's separation from 
active service and his National Guard service.  So, while the 
National Guard examination reports are new evidence because 
they tend to prove hearing loss in service (or at least 
earlier than had been established in the previous claim), 
they do not establish hearing loss in service, they do not 
constitute medical evidence linking the current disability to 
service, and, for those reasons, they are not so significant 
that they must be considered in order to fairly decide the 
claim.  The Board thus concludes that the National Guard 
examination reports constitute new, but not material, 
evidence.

The veteran's representative, on behalf of the veteran, 
contended that his hearing loss was aggravated during his 
National Guard service.  As indicated above, service 
connection is granted for injury or disease incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the veteran was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
veteran was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  "Active duty for training" includes 
full-time duty performed for training purposes by Reserve or 
National Guard personnel.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Annual training is an example of active duty for 
training, while weekend drills are inactive duty training.  
Thus, service connection is granted for either an injury or 
disease incurred or aggravated during annual training but 
only for an injury incurred or aggravated during a weekend 
drill.

The Court of Appeals for Veterans Claims has recognized these 
important distinctions between different types of military 
service in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet.App. 474, 477-78 (1991).  For 
example, as noted above, an individual engaged in inactive 
duty training who is disabled from an injury incurred or 
aggravated in line of duty may be eligible to receive 
compensation.  On the other hand, compensation is not allowed 
for incurrence or aggravation of diseases on inactive duty 
training.  See Brooks v. Brown, 5 Vet.App. 484, 485 (1993); 
VAOPGCPREC 86-90, 56 Fed. Reg. 45,712 (1990).

Without deciding whether sensorineural hearing loss is a 
disease or represents residuals of an injury, the evidence in 
this case suggests that the veteran's hearing deteriorated 
during the years when he was a member of the Air National 
Guard.  However, that evidence is not adequate to establish 
aggravation during that service.  That is because it is not 
enough to show merely that a condition worsened while the 
veteran was a member of a reserve component; the evidence 
must show, for service connection to be granted, that the 
condition worsened during specific periods of duty.  There is 
no evidence in this case that shows that the veteran's 
hearing disability increased during, e.g., his 1990 annual 
training.

Finally, the veteran and his representative alluded to 
38 U.S.C.A. § 1154(b), and contended that service connection 
for hearing loss was warranted on the ground that the veteran 
engaged in combat with the enemy.  Section 1154(b) provides 
that, for veterans who engaged in combat with the enemy, 
inservice incurrence or aggravation of a disease or injury 
may be established by satisfactory lay evidence 
notwithstanding the lack of an official record of such 
incurrence or aggravation.  Note that proof of incurrence or 
aggravation does not equate to a grant of service connection.

Combat means to fight in battle.  WEBSTER'S II NEW COLLEGE 
DICTIONARY 223 (1995).  In a recent opinion that addressed 
section 1154(b), the VA General Counsel stated that 
"'engaged in combat with the enemy' requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999).  
In this case, the Board recognizes that the veteran, who 
received the Korean Service Medal and the United Nations 
Service Medal, performed honorable service in the Korean 
Conflict.  Although it is not clear from the record that he 
directly participated in combat against the enemy, he has 
testified that he was involved in a number of artillery 
missions in Korea, and we will, for the purpose of this 
appeal, assume combat involvement.  Nevertheless, section 
1154(b) is unavailing in this case, for several reasons.

First, there are service medical records, a 1952 separation 
examination and a 1958 quadrennial examination, that show no 
hearing loss.  So here, although there is lack of records 
showing hearing loss in service, there is also affirmative 
evidence that shows no hearing loss in service.  Second, 
although a combat veteran may have successfully established 
the inservice incurrence or aggravation of an injury pursuant 
to section 1154(b), he must still submit evidence of a causal 
nexus between inservice incurrence or aggravation and a 
current disability.  Wade v. West, 11 Vet.App. 302 (1998), 
citing Turpen v. Gober, 10 Vet.App. 536, 539 (1997) (holding 
that, absent medical-nexus evidence, there was "no 
reasonable possibility that consideration of § 1154(b) by the 
Board could change the outcome of the case on the merits") 
and Brock v. Brown, 10 Vet.App. 155, 162 (1997) (holding that 
the "reduced evidentiary burden provided for combat veterans 
by 38 U.S.C. § 1154(b) relate[s] only to the question of 
service incurrence, 'that is, what happened then--not the 
questions of either current disability or nexus to service, 
as to both of which competent medical evidence is generally 
required'" (quoting Caluza, 7 Vet.App. at 507)).

Thus, section 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the currently-claimed disorder 
etiologically to service.  See Kessel v. West, 13 Vet.App. 9, 
17 (1999), holding that section 1154(b) "does not constitute 
a substitute for evidence of current disability, causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service [emphasis in original]."  See also Beausoleil v. 
Brown, 8 Vet.App. 459, 464 (1996), in which the Court stated 
that, while section 1154(b) relaxes the evidentiary 
requirement as to the evidence needed to render a claim well 
grounded, there is essentially no relaxation as to the 
question of nexus to service, which requires competent 
medical evidence.  In other words, even accepting the 
veteran's contention that he sustained acoustic trauma from 
artillery fire, etc., in service (which we have no reason to 
doubt), there is a lack of competent medical evidence 
relating his current hearing loss to service.

In sum, the claim was denied in April 1992 because there was 
no medical evidence linking the veteran's military service to 
his current hearing disability.  Since the 1992 decision, he 
has failed to submit medical evidence of nexus, a requirement 
that must be satisfied without regard to whether he engaged 
in combat with the enemy.  Thus, new and material evidence 
has not been submitted to reopen the claim.  Finally, with 
regard to his representative's contention that the veteran's 
hearing disability was aggravated during his National Guard 
service, there is no evidence of aggravation at any 
particular time when he was in a duty status.





ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for bilateral 
hearing loss, and the claim is not reopened.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

